       Case 2:19-cr-00009-DLC Document 116 Filed 05/26/20 Page 1 of 4
                                                                              FILED
                     IN THE UNITED STATES DISTRICT COURT                        MAY 2 6 2020
                         FOR THE DISTRICT OF MONTANA                         Clerk, U.S. District Court
                                                                               District Of Montana
                                BUTTE DIVISION                                       ~    oula




 UNITED STATES OF AMERICA,
                                                      CR 19-09- BU-DLC
                          Plaintiff,

           vs.                                         ORDER

 CHARLES GIBSON BAILEY,

                          Defendant.

      Before the Court is the Government's Motion for Amended Final Order of

Forfeiture. (Doc. 114.) Having reviewed the motion, the Court finds:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d) and 26 U.S.C. § 5872.

      2.         A preliminary order of forfeiture was entered on January 27, 2020.

(Doc. 89.)

      3.         All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 97.)

      4.         The Defendant's father submitted a claim in the related administrative

forfeiture proceeding, which prompted the ATF to refer the matter to the United

States Attorney's Office.




                                            -1-
        Case 2:19-cr-00009-DLC Document 116 Filed 05/26/20 Page 2 of 4



      5.     Before the Defendant pleaded guilty and admitted the forfeiture

allegation, his father passed away, and the Defendant and his sister have been

representing his father's estate.

      6.      The Government acknowledges the timeliness of the claim filed by

the Defendant's father, though no claim was filed in response to this Court's entry

of the preliminary order of forfeiture (Doc. 89).

      7.      In response to the Defendant's father's original claim, the

Government moves to amend the final order of forfeiture (Doc. 105) to recognize

the father's estate's interest in the following four firearms:

           • a Marlin Firearms Company, Golden 50 Glenfield Model65
             semiautomatic rifle, .22LR caliber, bearing serial number 27111034
             (item 19-ATF-020632);

           • a Smith & Wesson, model 29-2 revolver, .44 Magnum caliber, bearing
             serial number S316018 (item 19-ATF-020636);

           • a Davis Industries, Model D38 derringer style pistol, .38 Special
             caliber, bearing serial number D123498 (item 19-ATF-020921); and

           • a Savage Arms, Inc., Model 110 bolt-action rifle, .338 Lapua
             Magnum caliber, bearing serial number K955228 (item 19-ATF-
             020634).

      8.     It appears there is cause to amend the final order of forfeiture

consistent with the government's motion.

      Accordingly, IT IS ORDERED that:



                                          -2-
       Case 2:19-cr-00009-DLC Document 116 Filed 05/26/20 Page 3 of 4



      1.     The Motion (Doc. 114) for an amended final order of forfeiture is

GRANTED.

      2.     Judgment of forfeiture shall enter in favor of the United States

pursuant to 18 U.S.C. § 924(d) and 26 U.S.C. § 5872, free from the claims of any

other party, in the following property:

           • all destructive devices possessed by the defendant, specifically items
             19-ATF-021263, 19-ATF-021264, 19-ATF-021265, and 19-ATF-
             021266;

           • one suspected silencer, item 19-ATF-021041;

           • all ammunition and firearm accessories possessed by the defendant,
             specifically items 19-ATF-020639, 19-ATF-0202640, 19-ATF-
             020641, 19-ATF-020642, 19-ATF-020643, 19-ATF-020644, 19-
             ATF-020645, 19-ATF-020646, 19-ATF-020647, 19-ATF-020648,
             19-ATF-020649, 19-ATF-020650, 19-ATF-020651, 19-ATF-
             020652, 19-ATF-020922, 19-ATF-020923, 19-ATF-020924, 19-
             ATF-020925, 19-ATF-020926, 19-ATF-020927, 19-ATF-020928,
             19-ATF-020929, and 19-ATF-020930;

           • a Sturm, Ruger and Company, Inc., model AR-556 semiautomatic
             rifle, 5.56 NATO caliber, bearing serial number 855-38614 (item 19-
             ATF-020633);

           • a Smith & Wesson, Model 500 revolver, 500 Smith & Wesson
             Magnum caliber, bearing serial number DJD7626 (item 19-ATF-
             020635);

           • a Smith & Wesson brand, model M&P 9 SHIELD M2.0
             semiautomatic pistol, 9mm NATO caliber, bearing serial number
             LFM6703 (item 19-ATF-020637); and




                                          -3-
        Case 2:19-cr-00009-DLC Document 116 Filed 05/26/20 Page 4 of 4



            • a Beretta (Fabbrica d' Anni Pietro Beretta), model PX4 Storm SD
              Type F semiautomatic pistol, .45 ACP caliber, bearing serial number
              PK38513 (item 19-ATF-020638).

      3.     The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      4.     The following items shall be returned to the Defendant's father's

estate, through a designee of the estate's choosing:

           • a Marlin Firearms Company, Golden 50 Glenfield Model65
             semiautomatic rifle, .22LR caliber, bearing serial number 27111034
             (item 19-ATF-020632);

           • a Smith & Wesson, model 29-2 revolver, .44 Magnum caliber, bearing
             serial number S316018 (item 19-ATF-020636);

           • a Davis Industries, Model D38 derringer style pistol, .38 Special
             caliber, bearing serial number Dl23498 (item 19-ATF-020921); and

           • a Savage Arms, Inc., Model 110 bolt-action rifle, .338 Lapua
             Magnum caliber, bearing serial number K955228 (item 19-ATF-
             020634).

      5.      This amended order supersedes the original final order of forfeiture

(Doc. 105) in all respects.


      DATED this u.¾ ay of May, 2020.




                                               Dana L. Christensen, District Judge
                                               United States District Court

                                         -4-
